DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/20 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (US 8,365,680 B2).
Regarding claim 1, Fukuda teaches an indicator instrument (1) for a vehicle, comprising: 
a rotational indicator (10) configured to indicate a vehicle state parameter (a dial plate of a meter, col 1 ln 5-7); and 
a stepper motor (M, fig 3) configured to rotate the rotational indicator (10), wherein the stepper motor (M) includes: 
          an output gear (34) including an output shaft (34a) rotatable together with the rotational indicator (10), and a last-stage gear (34) extending radially outward from the output shaft (34); 
          a reduction mechanism (33) including a reduction gear (33) engaged with the last-stage gear (34); and 
          a motor casing (21-22) housing the output gear (34) and the reduction mechanism (33), 
the rotational indicator (10) includes a rotational shaft (11) press-fitted to a specified portion (A) of the output shaft (34a) in the motor casing (21-22), 
the motor casing (21-22) includes a bearing (21a) configured to support the output shaft (34a), and 
the specified portion (A) is between and displaced in the axial direction from the last-stage gear (34) and a supported portion of the output shaft (34a) supported by the bearing (21a).
Regarding claim 2, Fukuda teaches the rotational indicator (10) includes an indicator body (12) protruding radially outward from the rotational shaft (11) and indicating the vehicle state parameter (a dial plate of a meter, col 1 ln 5-7), and the specified portion (A) of the output shaft (34a) to which the rotational shaft (34a) is press-fitted is displaced from the last-stage gear (34) toward the indicator body (12) in the axial direction (fig 2).
              Regarding claim 4, Fukuda teaches the motor casing (21-22) includes the bearing (21a) as a first bearing, and a second bearing (22c), and the first (21a) and second bearings (22c) are distanced from each other in the axial direction and support the output shaft (34a), and the specified portion (A) of the output shaft (34a) to which the rotational shaft (11) is press-fitted is between and displaced in the axial direction from the supported portion supported by the first bearing (21a) and a supported portion of the output shaft (34a) supported by the second bearing (22c, fig 2).
Regarding claim 5, Fukuda teaches the motor casing (21-22) includes a through hole (the through hole that rotation shaft 11 go through, fig 2) extending through the motor casing (21-22) in the axial direction of the output shaft (34a), the output shaft (34a) includes a center hole (A) facing toward the through hole, and the center hole (A) includes an opening hole portion (the top portion of hole A, fig 2) having a larger diameter than an inner diameter of the specified portion to which the rotational shaft (11) is press-fitted (fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Fukuda (US 9,431,874 B2, hereinafter Fukuda’874).
Regarding claim 3, Fukuda teaches the claimed invention as set forth in claim 2, except for the added limitation of an urging unit configured to urge the last-stage gear away from the indicator body in the axial direction such that an end surface of the output shaft is pressed against the motor casing.
Fukuda’974 teaches a meter unit (1a, fig 1A) having an urging unit (9) configured to urge the last-stage gear (7) away from the indicator body (not shown, col 5 ln 23-25) in the axial direction such that an end surface of the output shaft (8) is pressed against the motor casing (4A) to obtain a stable load and a smooth rotating operation (col 3 ln 5-7).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fukuda’s indicator instrument with an urging unit configured to urge the last-stage gear away from the indicator body in the axial direction such that an end surface of the output shaft is pressed against the motor casing as taught by Fukuda’974.  Doing so would obtain a stable load and a smooth rotating operation (col 3 ln 5-7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
OoKura (US 2014/0033965 A1) teaches a pointing device includes a pointer having light guiding properties, a cap that is attached to the pointer and has light blocking properties, a pointing shaft that is vertically formed on a proximal end portion of the pointer, and a light blocking member. The light blocking member includes a cylindrical main body having both end portions for inserting the pointing shaft and a rotary shaft of a motor having light guiding properties respectively thereinto to prevent illuminating light propagating through the rotary shaft from a light source and entering the pointing shaft from leaking from an outer peripheral surface of the pointing shaft.
Sigg et al. (US 2009/0173271 A1) teaches a dashboard indicator module including a rotating actuator including a hollow output shaft controlling movement of an indicator with a light conducting path, connected to a light source, diffusing a light at an angle, and a reduction gear set.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834